Marion County, No. 9-87-35. On January 7,1994, this court granted a stay for a period of six months to allow appellant an opportunity to file a petition for post-conviction relief. On October 4, 1995, this court declined jurisdiction and dismissed the appeal in case No. 95-1343, appellant’s post-conviction appeal. On November 15, 1995, this court denied appellant’s motion for reconsideration.
Appellee has filed a motion to set an execution date on the ground that the time for filing a petition for a writ of certiorari in the Supreme Court of the United States from this court’s decision in appellant’s post-conviction appeal has expired. Appellant filed no response to the motion. Upon consideration thereof,
IT IS HEREBY ORDERED by this court, effective April 26, 1996, that the sentence be carried into execution by the Warden of the Southern Ohio Correctional Facility or, in his absence, by the Deputy Warden on Thursday, the 25th day of July, 1996, in accordance with the statutes so provided.
IT IS FURTHER ORDERED that a certified copy of this entry and a warrant under the seal of this court be duly certified to the Warden of the Southern Ohio Correctional Facility and that the Warden shall make due return thereof to the Clerk of the Court of Common Pleas of Marion County.